                                                                                    United States Courts
                                                                                  Southern District of Texas
                                                                                           FILED
                                                                                     February 23, 2021
                            UNITED STATES DISTRICT COURT                        Nathan Ochsner, Clerk of Court
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
   v.                                           §    CRIMINAL NO.          4:21-cr-63
                                                §
DWAYNE GRANDISON                                §

                                      INDICTMENT

THE GRAND JURY CHARGES:


                                       COUNT ONE
          (Impeding, Intimidating and Interfering with a Federal Official by Threat)

        On or about September 5, 2019, in the Southern District of Texas, Defendant,

                                   DWAYNE GRANDISON,

did threaten to assault Shantetra Lewis, a Protective Security Officer, with intent to impede,

intimidate and interfere with Shantetra Lewis while she was engaged in the performance of her

official duties.

        In violation of Title 18, United States Code, Sections 115(a)(1)(B) and 115(b)(4).


                                                A TRUE BILL:


                                                Original Signature on file
                                                FOREPERSON OF THE GRAND JURY


RYAN K. PATRICK
UNITED STATES ATTORNEY



Carrie Wirsing
Assistant United States Attorney
